
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 570
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 9, 2011
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend the Public Health Service Act to
		  enhance the roles of dentists and allied dental personnel in the Nation’s
		  disaster response framework, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dental Emergency Responder Act of
			 2011.
		2.Dental emergency
			 responders: public health and medical response
			(a)National health
			 security strategySection 2802(b)(3) of the Public Health Service
			 Act (42 U.S.C.
			 300hh–1(b)(3)) is amended—
				(1)in the matter
			 preceding subparagraph (A), by inserting and which may include dental
			 health facilities after mental health facilities;
			 and
				(2)in subparagraph
			 (D), by inserting (which may include such dental health assets)
			 after medical assets.
				(b)All-Hazards
			 public health and medical response curricula and trainingSection
			 319F(a)(5)(B) of the Public Health Service Act (42 U.S.C. 247d–6(a)(5)(B)) is
			 amended by striking public health or medical and inserting
			 public health, medical, or dental.
			
	
		
			Passed the House of
			 Representatives March 8, 2011.
			Karen L. Haas,
			Clerk
		
	
